DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 39 is objected to because of the following informalities:  “determining a real-time distance of a surgical tool from to the target surgical surface based on the received 3D data and the received real-time surgical tool spatial position data” is misspelled in line NUMBER.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 39-41, 44-46, 49-52 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (US 2016/0270757 A1) in view of Larkin et al. (US 2017/0209232 A1).

Regarding claim 39, Toma discloses a system, comprising: at least one data processor (see fig. 28C); and memory storing instructions configured to cause the at least one data processor to perform operations (see fig. 28C) comprising: receiving three-dimensional (3D) data characterizing a target surgical surface (see 31 in fig. 3); receiving real-time (see 34 in fig. 3) surgical tool spatial position data characterizing a location of a portion of a surgical tool (see 32 in fig. 3; see S504 in fig. 26); determining a 3D surface contour of the target surgical surface based on the received 3D data (see S502 in fig. 26); determining a real-time distance of a surgical tool from to the target surgical surface based on the received 3D data and the received real-time surgical tool spatial position data (see S506 in fig. 26).
Although Toma discloses determining depiction data characterizing a representation that indicates the determined real-time distance of the surgical tool relative to the target surgical surface onto the determined 3D surface contour (see S508 or S510 in fig. 26; see 520 in fig. 24; e.g. see ¶ [0223]); and providing the depiction data to a display unit for real-time correlated depiction of movements of the surgical tool (see 250 in fig. 25; see 520 in fig. 24; e.g. see ¶ [0110]), it is noted that Toma does not provide the particular wherein the representation of the distance is graphical.
However, Larkin discloses a tool identification system wherein the representation of the distance is graphical  (e.g. see ¶ [0043]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Larkin teachings of graphical distance into Toma distance depiction as an added feature for the benefit of indicating in numerical value of how far away the instrument is at the time. 

	
Regarding claims 40 and 51, Toma further discloses comprising a 3D surface sensor system configured to acquire the 3D data (e.g. see ¶ [0075]).

Regarding claim 41, Toma further discloses wherein the 3D surface sensor system comprises at least one local reference sensor (e.g. see ¶ [0146]).

Regarding claim 44, Toma further discloses comprising a position sensor configured to acquire the real-time surgical tool spatial position data (see 32 in fig. 3), the position sensor comprising at least one of a 3D optical sensor, an acoustic sensor, a magnetic sensor, an electric sensor, an accelerometer, a gyroscope, a gravimeter, an inertial navigation system, and a local positioning system (e.g. see ¶ [0146]).

Regarding claims 45 and 52, Toma further discloses wherein the operations further comprise: determining a real time spatial orientation of the surgical tool using spatial orientation data characterizing a spatial orientation of at least a part of the surgical tool (see S504 in fig. 26); calculating orientation depiction data representing a depiction of the real time spatial orientation of the surgical tool onto the 3D surface contour (see S506 in fig. 26), and transmitting the orientation depiction data to the display unit for display thereon (see S512 in fig. 26).

Regarding claim 46, Toma further discloses comprising an orientation sensor configured to acquire the spatial orientation data (e.g. see ¶ [0146]).

Regarding claims 49 and 55, Toma further discloses wherein the depiction data comprises a depiction of a dynamic augmented reality representation (e.g. see fig. 27B), wherein the dynamic augmented reality representation comprises an augmented reality representation of the determined real-time spatial position of the surgical tool relative to the determined 3D surface contour (e.g. see fig. 27B), and wherein the augmented reality representation is dynamically modified based on changes of a spatial position and an orientation of the surgical tool relative to the determined 3D surface contour (see figs. 27A-27B).

Regarding claim 50, the claim(s) recite a method analogous limitations to claim 39, and is/are therefore rejected on the same premise.


Claims 42-43, 47-48 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Toma and Larkin in view of Nir et al. (US 2017/0172382 A1).

Regarding claim 42, Toma further discloses wherein the 3D surface sensor system comprises a 3D optical sensor system (see 511 in fig. 23) 
Although Toma discloses comprising an optical reader (e.g. see ¶ [0146]), it is noted that Toma does not disclose wherein the optical source is configured to emit an optical tracking light pattern, such that the pattern, when impinged onto and reflected and/or scattered from the surface and acquired by the optical reader, reveals a contour of the target surgical surface, and wherein the 3D surface contour is based on the revealed contour.
However, Nir discloses a surgery tool display system wherein the optical source is configured to emit an optical tracking light pattern (see 1130 in fig. 14), such that the pattern, when impinged onto and reflected and/or scattered from the surface and acquired by the optical reader, reveals a contour of the target surgical surface, and wherein the 3D surface contour is based on the revealed contour (e.g. figs. 7A-7D).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Nir teachings of spatial light source into Toma surface contour determination as an upgrade for the benefit of an enhanced 3D image using an articulated endoscope.
Regarding claim 43, the references further discloses comprising an endoscope (see Nir 1120 in fig. 14), and wherein at least one of the optical source and the optical reader is positioned on an endoscope (see Nir 1150 and 1130 in fig. 14).

Regarding claims 47 and 53, Toma does not discloses wherein the depiction data comprises data encoding a depiction of a dynamic pattern representation, and wherein the dynamic pattern representation comprises a depiction of a virtual pattern of an emitted light pattern impinged onto the determined 3D surface contour.
However, Nir discloses a surgery tool display system wherein the depiction data comprises data encoding a depiction of a dynamic pattern representation (see figs. 2-3), and wherein the dynamic pattern representation comprises a depiction of a virtual pattern of an emitted light pattern impinged onto the determined 3D surface contour (see figs. 7A-7D).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Nir teachings of spatial light source into Toma surface contour determination as an upgrade for the benefit of an enhanced 3D image using an articulated endoscope.

Regarding claims 48 and 54, the references further discloses wherein the dynamic pattern representation comprises a depiction of the virtual pattern onto the determined 3D surface contour (see Nir figs. 7A-7D), such that the depiction provides a dynamic modification of the virtual pattern wherein the dynamic modification is correlated to the determined real-time spatial position of the surgical tool (e.g. see Toma fig. 27B; see Nir figs. 7A-7D).

Response to Arguments
Applicant's arguments with respect to claims 39-55 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Umasuthan et al. (US 2013/0123801), discloses real time tracking of object.
2.	Roelle et al. (US 2011/0319714), discloses controlling shapeable medical device.
3.	Bhadri et al. (US 2011/0282160), discloses light pattern distribution to surgical site.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485